Citation Nr: 0614185	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's 
application to reopen a claim of service connection for a 
psychiatric disability.  

A July 2004 Board decision found that the veteran submitted 
new and material evidence to reopen his claim for service 
connection for a psychiatric disability.  The claim was 
reopened and remanded for further development to include 
scheduling of a VA examination.


FINDINGS OF FACT

1.  Psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.

2.  No superimposed psychiatric disorder was manifested in 
service and no current psychiatric condition is otherwise 
related to military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen for 
nervousness, depression, and difficulty coping with military 
life, and he was diagnosed as having an immature personality.  
The veteran was counseled and enrolled in treatment for 
cannabis and alcohol use during 1985.  A separation 
examination in August 1986 showed no psychiatric 
abnormalities.

A January 1990 VA hospitalization report reflects that the 
veteran was diagnosed with having polysubstance and alcohol 
abuse.  He was hospitalized in May 1991 and June 1991 for 
major depression and polysubstance abuse.  Also noted in the 
second hospitalization was a borderline personality.  
Hospitalizations in 1992 were for adjustment disorder with 
depressed mood, alcoholism, and history of mixed substance 
abuse.  

VA treatment records dated January 1990 to July 1992 show the 
veteran was diagnosed with having major depression, an 
adjustment disorder with depressed mood, and dysthymic 
disorder.  

VA treatment records dated June 1995 to March 2005 show 
diagnoses of substance abuse, alcohol abuse, and depression.  
Mental status notes show that the veteran had a long history 
of cocaine abuse with history of polysubstance abuse and 
dependency (primarily on alcohol, cocaine, marijuana, heroin, 
and narcotic analgesics).  

At his February 2005 VA examination, the examiner concluded 
the examination with the following: the veteran did not meet 
the diagnostic criteria for any Axis I psychiatric disorder 
that was not related to his long term polysubstance 
dependence and alcohol dependence.  The examiner noted that 
this polysubstance dependence and alcohol dependence pre-
dated military service and was unrelated to military service.  
His complaints of depression were secondary to his 
polysubstance and alcohol dependence and a consequence of 
same.  There was no indication in the service medical records 
of any treatment provided for any complaints of or diagnosis 
of depression, though there was documentation of difficulties 
with drugs and alcohol, at least one Article 15, and 
treatment for drug and alcohol abuse.  There was no 
documentation of any psychiatric treatment provided to the 
veteran for depression within one year of discharge from the 
military service.  The first documentation in the medical 
records of psychiatric treatment occurred in 1990 and was a 
consequence of the veteran's polysubstance dependence and 
alcohol dependence and situational problems secondary to 
same.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his/her possession, what specific 
evidence he/she is to provide, and what evidence VA will 
attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal.  That failure is 
harmless because the preponderance of the evidence is 
against the appellant's claim for service connection, 
and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  The veteran's service medical records demonstrate 
an impression of an immature personality with alcohol and 
drug dependence.  Post-service medical records do not show a 
psychiatric diagnosis until 1990 and it was a consequence of 
the veteran's polysubstance dependence and alcohol 
dependence; however, none of the medical records demonstrates 
or suggests a causal connection between the veteran's current 
psychiatric disability and military service.

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).  Personality 
disorders such as that manifested by the veteran during 
service are not diseases or injuries for compensation 
purposes; however, a disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed immature personality, a disability superimposed on 
that disorder might be service connected.

The February 2005 VA examiner opined that the veteran's 
polysubstance dependence and alcohol dependence pre-dated 
military service and was unrelated to military service.  His 
complaints of depression were secondary to his polysubstance 
and alcohol dependence and a consequence of same.  There was 
no indication in the service medical records of any treatment 
provided for any complaints of or diagnosis of depression, 
though there was documentation of difficulties with drugs and 
alcohol, at least one Article 15, and treatment for drug and 
alcohol abuse.  There was no documentation of any psychiatric 
treatment provided to the veteran for depression within one 
year of discharge from the military service.

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
military service.  Although the veteran was found to have an 
immature personality in service, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current psychiatric disability and military 
service.  Based on these findings and following a full review 
of the record, it is concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


